Voya Retirement Insurance and Annuity Company Single Premium Deferred Modified Guaranteed Annuity Contract VOYA MULTI-RATE ANNUITY May 1, 2015 The Contract. The contract described in this prospectus is a group or individual, single purchase payment, modified guaranteed deferred annuity contract issued by Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” “our”). The contract is available as a non-qualified deferred annuity. Additionally, the contract is available as a rollover to a traditional Individual Retirement Annuity (“IRA”) under section 408(b) of the Internal Revenue Code of 1986, as amended (“Tax Code”) or a rollover to a Roth IRA under Tax Code section 408A. See “ Purchase ” in this prospectus for additional information. Why Reading this Prospectus is Important. This prospectus contains facts about the contract that you should know before investing. The information will help you determine if the contract is right for you. Read this prospectus carefully. If you do invest in the contract, retain this document for future reference. How it Works. Upon purchase, you may direct your purchase payment to different guaranteed terms ranging up to and including 10 years. Each guaranteed term has its own guaranteed interest rate. When the guaranteed term(s) end, you can reinvest in another guaranteed term, begin receiving income phase payments, or withdraw your full account value. Withdrawals. You may withdraw all or part of your accumulated funds at any time. Withdrawals prior to the end of a guaranteed term may be subject to a market value adjustment and certain fees. Upon a full withdrawal, you could, therefore, receive less than your purchase payment. See the “ Market Value Adjustment (MVA)” section and “ Fees ” section in this prospectus for additional information. PLEASE REFER TO OF THIS PROSPECTUS FOR A DISCUSSION OF THE RISK FACTORS ASSOCIATED WITH THE CONTRACT. Additional Disclosure Information. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information different from that contained in this prospectus. The contract is not a deposit with, obligation of, or guaranteed or endorsed by any bank, nor is it insured by the Federal Deposit Insurance Corporation (“FDIC”). Our Home Office: Voya Retirement Insurance and Annuity Company One Orange Way Windsor, CT 06095-4774 Customer Service: Voya P .O. Box 9271 Des Moines, IA 50306-9271 1-800-531-4547 Voya Multi Rate Annuity – Voya MRA Table of Contents Page CONTRACT OVERVIEW 1 GUARANTEED TERMS AND GUARANTEED INTEREST RATES 3 YOUR CHOICES AT THE END OF A GUARANTEED TERM 5 PURCHASE 6 RIGHT TO CANCEL 7 FEES 7 WITHDRAWALS 9 SYSTEMATIC DISTRIBUTION OPTIONS 11 MARKET VALUE ADJUSTMENT (MVA) 12 DEATH BENEFIT 13 INCOME PHASE 14 INVESTMENTS 17 FEDERAL TAX CONSIDERATIONS 18 OTHER TOPICS 28 APPENDIX I – Calculating a Market Value Adjustment (MVA) I-1 Voya Multi-Rate Annuity – Voya MRA contract overview The following is intended as a summary. Please read each section of this prospectus for additional detail. Questions: Contacting the Company. To answer your questions, contact your local representative or write or call Customer Service at: P.O.
